 1   JON M. SANDS
     Federal Public Defender
 2
     DEIRDRE MARIAN MOKOS
 3   Assistant Federal Public Defender
     Arizona State Bar No. 016268
 4   Deirdre_Mokos@fd.org
 5   407 W. Congress, Suite 501
     Tucson, AZ 85701-1355
 6   Telephone: (520)879-7500, Fax: (520)879-7600
 7   Attorneys for Defendant

 8                          IN THE UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF ARIZONA
10
       United States of America,                                      17-mj-0340
11
             Plaintiff,
12                                                          MOTION TO CONTINUE
             vs.                                         HEARING CURRENTLY SET FOR
13
                                                             NOVEMBER 16, 2018
       Zoe Elen Anderson,
14
             Defendant.                                       Unopposed, First Request
15

16
           Defendant, through counsel, requests a 60-day continuance of the Motion hearing
17

18
     currently set for November 16, 2018 at 9:30 a.m. before Magistrate Judge Macdonald, based

19   upon the following:
20
           1) Counsel was just appointed to represent Ms. Anderson in a matter that others have
21
               been working on for months. In order to be effective assistance of counsel,
22

23             undersigned needs additional time for investigation and preparation for this
24
               hearing, to determine whether Ms. Anderson will stand on the existing motions, to
25
               determine whether additional motions will be filed, and to allow the Government
26

27             time to respond.

28
 1         2) Assistant U.S. Attorney, Anna R. Wright, and counsel for the co-defendants, Chris
 2
               Dupont, have no objection to this request.
 3
     RESPECTFULLY SUBMITTED: November 5, 2018.
 4

 5
                                                 JON M. SANDS
                                                 Federal Public Defender
 6
                                                 s/ Deirdre M. Mokos
 7
                                                 DEIRDRE MARIAN MOKOS
                                                 Assistant Federal Public Defender
 8

 9   I hereby certify that on the above date I caused the electronic transmission of the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
10   of Electronic Filing to be sent to all applicable registrants.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
